Citation Nr: 1608873	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a colon disorder.

3.  Entitlement to service connection for a right leg vascular disorder, claimed as blood loss to the right leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1982.  

This matter comes to the Board of Veterans' Appeal (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

While the Veteran also appealed the RO's denial of his claim of service connection for a low back disability, the Board finds that this claim is no longer in appellate status because in a September 2014 rating decision the RO granted the claim.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that hypertension is not due to service and it did not manifest itself to a compensable degree within one year of service. 

2.  The preponderance of the evidence of record shows that a colon disorder is not due to service and it may not be presumed to have been incurred in service.

3.  The preponderance of the evidence of record shows that a right leg vascular disorder is not due to service and it was not caused or aggravated by a service-connected disorder. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A colon disorder was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  A right leg vascular disorder was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

In this regard, the Board finds that a letter dated in June 2008, prior to the January 2009 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to the duty to assist, the Board finds that VA has secured all available identified, pertinent in-service and post-service evidence.  See 38 U.S.C.A. § 5103A(b).  

The Veteran was not afforded a VA examination in connection with his appeal because only conclusory, generalized lay statements linked the disabilities with service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the appellant's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran and his representative in writings to VA contend, in substance, that the appellant's hypertension, colon disorder, and right leg disability were caused by his active duty, including the poor diet he had while serving in the Republic of Vietnam.  As to the colon disorder, it is also claimed that it is due to his exposure to herbicides serving in the Republic of Vietnam.  And, as to the right leg vascular disorder, it is also claimed that it is due to the Veteran's hypertension.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Certain specifically enumerated disorders, including hypertension and peptic ulcers (gastric or duodenal), will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Generally, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents are as follows: AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. §1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Initially, the Board notes that the Veteran's treatment records from Madigan Army Medical Center show a diagnosis of hypertension.  They also show residuals of a colon obstruction and bowel resection, as well as right lower extremity vascular disability.  

None of the Veteran's claimed disabilities are noted in the service treatment records; nor do the service treatment records show any such disorder was suspected to account for any in-service complaints.  In addition, none are shown to have been present within the first post service year.  The record also fails to show any of the claimed disorders until many years after service, and none are among those disease for which service connection may be presumed due to herbicide/Agent Orange exposure.  Likewise, no medical or otherwise competent evidence links the claimed disabilities to service, and the Veteran is not shown to possess the expertise necessary for him to do so.  In these circumstances there is no basis upon which to establish service connection for the claimed disabilities.  

Lastly, because hypertension is not service connected, there is no basis for establishing service connection for a disability secondary to it.  





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.

Service connection for a colon disorder is denied.

Service connection for a right leg vascular disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


